Exhibit 10.25




TIME-BASED RESTRICTED STOCK UNIT AWARD
UNDER THE PROVISIONS OF
THE CONVERGYS CORPORATION
AMENDED AND RESTATED LONG TERM INCENTIVE PLAN
Pursuant to the provisions of the Convergys Corporation Amended and Restated
Long Term Incentive Plan (the “Plan”), the Compensation and Benefits Committee
of the Board of Directors of Convergys Corporation (the “Compensation
Committee”) has granted you a time-based restricted stock unit award (the
“Award”), on and subject to the terms of the Plan and your agreement to the
following terms, conditions and restrictions of this Award Agreement (the “Award
Agreement”). Reference is made to the Separation and Consulting Agreement dated
February 20, 2018 between Convergys Corporation (the “Company”) and you (the
“Separation Agreement”).


1.
Delivery of Shares. Subject to and upon the terms, conditions, and restrictions
set forth in this Award Agreement and the Separation Agreement, the Company
shall deliver to you [__]% of the number of common shares, without par value, of
Convergys Corporation (the “Shares”) indicated on your Notice of Time-Based
Restricted Stock Unit Award form (“Notice of Award”) within 30 days following
the First Vest Date indicated on your Notice of Award (the “First Vest Date”),
[__]% of the number of Shares indicated on your Notice of Award within 30 days
following the Second Vest Date indicated on your Notice of Award (the “Second
Vest Date”) and [__]% of the number of Shares indicated on your Notice of Award
within 30 days following the Third Vest Date indicated on your Notice of Award
(the “Third Vest Date”). Each of the First Vest Date, the Second Vest Date and
the Third Vest Date is referred to herein as a “Vest Date”.



2.Forfeiture of Award.
a.
Except as otherwise provided in the Separation Agreement, your right to receive
any Shares that are the subject of this Award that have not yet been delivered
(and any dividend equivalents that have not yet been paid) shall be forfeited
automatically and without further notice if you cease to be an employee of the
Company and its affiliates prior to a Vest Date for any reason other than death,
Disability, or involuntary termination without Cause. For purposes of this Award
Agreement:



(i)
“Disability” has the same meaning as in the Company’s long-term disability plan;
and

(ii)
“Cause” means a determination by the Company that you have been involved in
fraud, misappropriation, embezzlement, commission of a crime or an act of moral
turpitude, or have violated the Code of Business Conduct, recklessly or
willfully injured an employee, company property, business, or reputation, or
have acted recklessly in the performance of your duties.

b.
If the Company determines that you engaged in any Detrimental Activity during
your employment with Convergys Corporation or during the two-year period
following the





--------------------------------------------------------------------------------




termination of such employment for any reason, (i) to the extent all or some of
the Shares (and dividend equivalents) subject to this Award have not yet been
delivered or paid, your right to receive such Shares (and dividend equivalents)
shall be forfeited and (ii) to the extent that Shares (and dividend equivalents)
have been delivered or paid to you pursuant to this Award, the Company, in its
sole discretion, may require you to pay back to it an amount equal to the income
recognized for federal income tax purposes, as reflected on form W-2, by reason
of the issuance of such Shares (and payment of dividend equivalents) to you,
provided that such Shares (and dividend equivalents) were delivered or paid
within the six-month period immediately preceding the termination of your
employment or at any time following your termination of employment. For purposes
of this Section 2b, “Detrimental Activity” shall include: (1) disclosing
proprietary, confidential or trade secret information; (2) becoming involved in
any business activity in competition with Convergys Corporation in the
geographical area where Convergys Corporation is engaged in such business
activity; (3) interfering with Convergys Corporation’s relationships with any
person or entity or attempting to divert or change any such relationship to the
detriment of Convergys Corporation or the benefit of any other person or entity;
(4) failing to disclose and assign to Convergys Corporation any ideas,
inventions, discoveries and other developments conceived by you during your
employment, whether or not during working hours, which are within the scope of
or related to Convergys Corporation’s existing or planned business activities;
(5) disparaging or acting in any manner which may damage the business of
Convergys Corporation or which would adversely affect the goodwill, reputation
or business relationships of Convergys Corporation; (6) inducing any employee of
Convergys Corporation to terminate his or her employment relationship with
Convergys Corporation; (7) taking or retaining without authorization any
property of Convergys Corporation; or, (8) intentionally or fraudulently
providing any inaccurate information causing any financial reports of Convergys
Corporation to have to be restated or reported. Convergys Corporation shall be
entitled to set-off against any payment called for under this paragraph any
amount otherwise owed to you by the Company, provided that such set-off may only
be made at the time the amount otherwise owed to you would normally be paid to
you. Nothing in this Section is intended to supersede or otherwise affect any
Non-Disclosure and Non-Competition agreement or other employment-related
agreement between you and Convergys Corporation. References to Convergys
Corporation in this paragraph shall include all direct and indirect subsidiaries
of Convergys Corporation.


3.
Death, Disability, and Involuntary Termination Without Cause.



a.
If you cease to be an employee of the Company and its affiliates prior to a Vest
Date and prior to a Change of Control due to your death, then you shall be
entitled to receive the Shares covered by this Award that were not yet vested
immediately prior to your termination of employment. Such Shares shall be
delivered within 10 business days after your termination of employment.







--------------------------------------------------------------------------------




b.
If you cease to be an employee of the Company and its affiliates prior to a Vest
Date and prior to a Change of Control due to Disability or involuntary
termination without Cause (“Qualifying Termination”), then you shall be entitled
to receive a number of Shares (the “Adjusted Shares”) equal to the product of
(i) the number of Shares covered by this Award that were not yet vested
immediately prior to your Qualifying Termination, multiplied by (ii) a fraction,
the numerator of which is the number of full calendar months from the first day
of the month in which the Award was granted through the date of your Qualifying
Termination and the denominator of which is 36. Subject to Section 10 below, the
Adjusted Shares shall be delivered to you within 10 business days following your
Qualifying Termination. The remaining unvested Shares shall remain eligible to
vest under the terms of the Separation Agreement.



4.
Change of Control. The provisions of this Section 4 shall control,
notwithstanding any provision of Section 13 of the Plan to the contrary. In the
event of a Change of Control prior to a Vest Date, you will not be entitled to
the number of Shares covered by this Award that have not then vested (and such
Shares will be cancelled) and in lieu of such Shares, you will be entitled to
cash in an amount equal to the product of the number of such unvested Shares
multiplied by the average of the opening and closing prices per Share on the New
York Stock Exchange on the trading day immediately preceding the date of the
Change of Control (the “Dollar Amount”). The Dollar Amount shall be vested
immediately upon the occurrence of the Change of Control and shall be paid to
you without interest or earnings (but together with dividend equivalents as
provided in Section 6 of this Award Agreement) within 10 business days following
the Change of Control; provided that if the Change of Control is not a change in
ownership, effective control or a substantial portion of assets under Treasury
Regulation Section 1.409A-3(i)(5), then the Dollar Amount shall be paid to you
without interest or earnings (but together with dividend equivalents as provided
in Section 6 of this Award Agreement) on each remaining Vest Date, in the same
proportion that the unvested Shares would have become vested on each such Vest
Date.



5.Rights as a Shareholder. You shall not have any rights as a shareholder of the
Company with respect to any Shares that may be deliverable hereunder unless and
until such Shares have been delivered to you.


6.Dividend Equivalents. Upon payment of any dividend on Shares occurring during
the period commencing on the effective date of your Notice of Award and ending
on the earlier of (i) the date all of the Shares granted in your Notice of Award
have either been delivered under Section 1 or Section 3 of this Award Agreement
or forfeited under Section 2 or Section 3 of this Award Agreement and (ii) the
date of a Change of Control, the Company shall credit your Dividend Equivalents
Account, which the Company shall maintain on its books in your name, with an
amount equal in value to the dividends that you would have received had you been
the actual owner of the number of Shares indicated on your Notice of Award that
have not previously been delivered or forfeited on the date of the dividend.
Your right to receive any dividend equivalents pursuant to this Award Agreement
shall be subject to the same terms, conditions and restrictions (including
forfeiture restrictions) as your right to receive the related Shares (or the
related Dollar Amount, as applicable). In no event will earnings accrue on any
amount credited to your Dividend Equivalents Account. Your Dividend Equivalents
Account shall be distributed to you in cash at the time and to the extent the
related Shares are delivered or, in the event of a




--------------------------------------------------------------------------------




Change of Control, at the time and to the extent the related Dollar Amount is
paid. Any portion of your Dividend Equivalents Account relating to Shares that
are forfeited under Section 2 or Section 3 of this Award Agreement shall be
forfeited.


7.Transferability. Your right to receive any Shares (and dividend equivalents)
shall not be transferable or assignable by you other than by will or by the laws
of descent and distribution.


8.Tax Withholding. To the extent the Company or any affiliate is required to
withhold any taxes in connection with the delivery of Shares under this Award
Agreement, then the Company or affiliate (as applicable) shall retain a number
of Shares otherwise deliverable hereunder with a value equal to the required
withholding (based on the fair market value of the Shares on the date of
delivery); provided that in no event shall the value of the Shares retained
exceed the minimum amount of taxes required to be withheld or such other amount
that will not result in a negative accounting impact. If the Company or any
affiliate is required to withhold any taxes other than in connection with the
delivery of Shares under this Award Agreement (including such taxes as may be
required to be withheld in connection with the payment of dividend equivalents),
then the Company or affiliate (as applicable) shall have the right in its sole
discretion to (a) withhold such required tax withholding from cash (including
dividend equivalents) paid under this Award Agreement, (b) require you to pay or
provide for payment of the required tax withholding, or (c) deduct the required
tax withholding from any amount of salary, bonus, incentive compensation or
other amounts otherwise payable in cash to you (other than deferred compensation
subject to Section 409A of the Code).


9.No Employment Contract. Nothing contained in this Award Agreement shall confer
upon you any right with respect to continuance of employment by the Company or
any subsidiary, nor limit or affect in any manner the right of the Company or
any subsidiary to terminate your employment or adjust your compensation.


10.Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws with respect to this Award;
provided, however, notwithstanding any other provision of this Award Agreement,
the Shares shall not be delivered if the delivery thereof would result in a
violation of any such law. This Award is intended to be exempt from the
provisions of Section 409A of the Code as a short term deferral or to be
compliant with Section 409A of the Code. This Award shall be construed,
administered, and governed in a manner that effects such intent, provided that
the Company does not represent or guarantee that any particular federal or state
income, estate, payroll, or other tax consequences will occur because of this
Award and the compensation provided hereunder. To the extent required to comply
with Section 409A of the Code, (a) any delivery of Shares or payment of a Dollar
Amount (and payment of dividend equivalents) to a “specified employee” as
determined by the Company in accordance with Treasury Regulation Section
1.409A-1(i) (or any successor thereto) on account of termination of employment
shall be made no earlier than six months after the date of termination; (b)
termination of employment shall not be considered to occur until there is a
“separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(h) (1)(ii), where the employee’s services permanently decrease
to less than 50% of the average level of services performed over the preceding
36 month period; and (c) any vested Shares or vested Dollar Amount (and dividend
equivalents) shall be delivered or paid on the earlier of (i) the applicable
Vest Date, or (ii) your separation from service (subject to a six-




--------------------------------------------------------------------------------




month delay as may be required if you are a specified employee as described
above).


11.Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Award Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect your rights under
this Award Agreement without your consent.


12.Severability. In the event that one or more of the provisions of this Award
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.


13.Relation to Plan. This Award Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Award Agreement and the Plan, the Plan shall govern. Capitalized terms used
herein without definition shall have the meanings assigned to them in the Plan.
The Compensation Committee acting pursuant to the Plan, as constituted from time
to time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of this Award.
In the event of any inconsistency between the provisions of this Award Agreement
and the Separation Agreement, the Separation Agreement shall govern.


14.Successors and Assigns. Without limiting Section 7 hereof, the provisions of
this Award Agreement shall inure to the benefit of, and be binding upon, your
successors, administrators, heirs, legal representatives and assigns, and the
successors and assigns of the Company.


15.Governing Law. The interpretation, performance, and enforcement of this Award
Agreement shall be governed by the laws of the State of Ohio, without giving
effect to the principles of conflict of laws thereof.




